Dent, Judge:
I dissent from the conclusion in this case, for the reason that in my view of it the plaintiff was entitled to recover not less than thirty dollars, which would reduce the residue of the recovery below the jurisdiction of this Court, and therefore the appeal, in any event, should have been dismissed for want of jurisdiction, in accordance with the settled rule established in the case of Love v. Pickens, 26 W. Va. 341, as follows, to wit: "To give this Court jurisdiction in a cause involving matters simply pecuniary, the record must show not only that the party complaining has been prejudiced by the decree or judgment of the inferior court, but also that the amount in controversy in this Court exceeds the value of one hundred dollars, exclusive of costs.” In short, every presumption in this Court is in favor of the judgment, and the duty devolves upon *730the party complaining to show that he is prejudiced in excess of one hundred dollars. If he falls one cent short, he is not entitled to his appeal. Greathouse v. Sapp, 26 W. Va. 87; Neal v. Van Winkle, 24 W. Va. 401; Bee v. Burdett, 23 W. Va. 744; Rymer v. Hawkins, 18 W. Va. 309.
But the merits of this case are with the plaintiff. It is the law that in the country where the railroad is not fenced, and cattle are legally permitted to run at large, the company must use at least ordinary care to prevent the injury of stock wandering on the track. The use of salt or anything else that attracts stock upon the track is not ordinary care. If the company would merely scatter the salt along its tracks without excuse for so doing, no one would for an instant pretend that such conduct was not negligence, in the highest degree criminal, creating a nuisance or trap to lure such domestic animals whose systems crave salt to their certain destruction. The company having done this, the question is, has it furnished an unavoidable, justifiable, and reasonable excuse for so doing: It introduced a witness Moloney, who testified, “that he was in the employ of the defendant as road supervisor on the Kenova Division of said railroad, from Kenova to the mouth of the Pigeon; that the road where the injuries complained of occurred was under his supervision; that in cold, frozen, snowy weather the frogs at switches along said line of railroad would get frozen up, and would become dangerous to run trains along said road; that there had been some cold, snowy weather in December, 1892, and that he applied to the superintendent of the division for salt to apply to said switches, by which means they could be kept open, to avoid danger to running trains; that the superintendent refused to send it, unless it was absolutely necessary to use it, as the use of it would attract stock; that some time in January, during a severe spell of weather, it became absolutely necessary to use salt, for the safety of the trains, and several barrels were sent to him to use along his division, and that he distributed it along the line of said road, to be used at the switches and stations, and it was so used, part of it being used at the said Vinson switch prior to the killing and crippling of the steers, about January 15,1893; that the use *731of said salt was absolutely necessary for safety to trains; and that there was no substitute for it.” This testimony shows that the company were fully aware of the danger of using salt, but the witness says that its use was absolutely nec essary to keep the frogs and switches free from ice and snow in cold weather, and that there was no substitute for it. Admitting this to be true, then itwasthe duty of the company, in using it, to provide against the danger thereof, by providing, by necessary fencing or watchmen, to keep stock away from it, not only for the safety of the stock, but of the trains and passengers under its control; for stock, dead or alive, may derail a train as well as ice or snow, and, if a train should have been thus derailed, could the company have escaped liability to injured passengers by showing that the salt which attracted the stock, and caused the accident, was necessarily used in providing for their safety? Such a plea would be treated as ridiculous, on the theory that the company, in providing against a lesser evil, had no right to incur a greater, but that it also should have provided against the greater if it was in its power to do so? and it certainly was at small expense, comparatively, at least, to the risk it was assuming. In deciding such questions, because of the testimony of witnesses, the court can not divest itself of good common sense. It is plain to be seen that while the witness says the use of the salt was absolutely necessary, and that there was no known substitute for it, yet that the real object in its use was to avoid the additional expense caused by the necessary labor involved in keeping the frogs and switches free from ice and snow in cold weather. In other words, it was a “penny wise and pound foolish” policy, causing the unnecessary destruction of other people’s property, and increasing the dangers to its trains and passengers, which could have been avoided by a small outlay, less than the expense of defending this suit; for it alone will cost the company more than sufficient to have kept these particular frogs and switches free and clean from snow and ice, and properly lubricated, by manual labor, for many winters—or if the salt was absolutely necessary, which sounds like mere foolishness to an untutored savage at least, to have kept a man on guard *732for many cold nights and days, and secured the plaintiff and others from the loss of their stock, and avoided a decision by this Court of that as law which must be repugnant to the sense of justice of every reasonable man not learned in the intricacies of railroad jurisprudence.
To say that the use of salt is the only effective mode of freeing frogs and switches from ice and snow in cold weather is to close our eyes to ordinary human experience. But to say that the use of salt is the only effective mode of freeing frogs and switches from ice and snow in cold weather without an additional expense for manual labor and proper lubricants is, no doubt, true. If the company adopt the cheaper of two modes to accomplish the same purpose, it is no more than justice to require it to provide against the increased danger, occasioned by its choice, to the property of others. If, necessarily, I must maintain for my own benefit that which may be a nuisance to my neighbors, and I can provide against its dangerous character, it is my duty to do so, or be responsible to my neighbor for his loss resulting from my neglect. The company knew that the use of the salt in this instance would result just as it did. It, by a small additional expenditure of labor and money, could have provided against it. This it failed to do, and therefore it should be made to pay the damage. In my opinion, the judgment is just, and should be affirmed.